***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JOHN DOE ET AL. v. BRUCE BEMER ET AL.
                  (AC 44555)
                      Moll, Suarez and Vertefeuille, Js.

                                    Syllabus

The plaintiffs, who were allegedly victims of sexual contact with and exploi-
    tation by the defendant while they were minors, sought to recover
    damages from the defendant for, inter alia, assault and battery. Prior
    to trial, the parties entered into confidential settlement agreements,
    which included waiver provisions that provided that, in the event of a
    default by the defendant, the parties consented to the reinstatement of
    the action to the docket to enforce the agreements and waived any
    objection to the trial court’s continuing jurisdiction beyond four months
    otherwise proscribed by statute (§ 52-212a). In accordance with the
    settlement agreements, the plaintiffs withdrew the action in November,
    2019. In April, 2020, the defendant failed to make a payment pursuant
    to the agreements, and the plaintiffs filed a motion to restore the action
    to the docket. The defendant objected, claiming that his performance
    was excused due to breaches of the settlement agreements by the plain-
    tiffs and their counsel. The court denied the plaintiffs’ motion to restore
    and, thereafter, denied the plaintiffs’ motions for reargument/reconsider-
    ation, and the plaintiffs appealed to this court. The trial court thereafter
    marked off the plaintiffs’ motion to enforce the settlement agreements,
    stayed the proceedings, and denied their motion to reconsider, and the
    plaintiffs filed an amended appeal. Held:
1. The trial court did not abuse its discretion in denying the plaintiffs’ motion
    to restore the case to the docket: although the basis for the court’s
    ruling was ambiguous, as it was not clear whether the court found that
    it did not have the power to grant the plaintiffs’ untimely motion to
    restore because the plaintiffs failed to demonstrate fraud or whether it
    exercised its discretion in denying the motion because it determined
    the matter was not amenable to summary disposition and should be
    adjudicated in a breach of contract action, the plaintiffs did not seek
    an articulation of the court’s decision and, thus, this court assumed the
    court acted properly; moreover, contrary to the plaintiffs’ claim that the
    court ignored the settlement agreements’ four month waiver provisions
    in denying the motion to restore, the court specifically referenced that
    provision and never found as a predicate to the application of the waiver
    provisions that the defendant was in default; furthermore, the parties
    remained free to bring a separate action for breach of contract to address
    their claims.
2. The trial court did not abuse its discretion in denying the plaintiffs’
    amended motion to reargue and reconsider its denial of their motion
    to restore the case to the docket, this court having determination that
    the trial court properly denied the plaintiffs’ motion to restore; the court
    reasonably could have rejected the plaintiffs’ argument that the waiver
    provisions applied, as both the plaintiffs and the defendant claimed a
    breach of the agreements by the other and the court had been presented
    with conflicting evidence and arguments on that issue.
3. The plaintiffs could not prevail on their claim that the trial court improperly
    failed to hold a hearing in accordance with Audubon Parking Associates
    Ltd. Partnership v. Barclay & Stubbs, Inc. (225 Conn. 804), as that case
    was inapplicable to the facts of this case: as the court did not abuse its
    discretion in denying the plaintiffs’ motion to restore the matter to the
    docket, its failure to conduct a hearing to make findings as to the
    enforceability of the settlement agreements was not improper, as the
    court could not have conducted a hearing on a matter that had been
    erased from the docket.
4. The plaintiffs could not prevail on their claim that the trial court lacked
    the authority to refuse to rule on their motion to enforce the settlement
    agreements; the case had not been restored to the docket and, thus,
    there was no pending matter in which the plaintiffs properly could file
    a motion to enforce the settlement agreements.
5. This court declined to review the plaintiffs’ claim that the trial court
   improperly denied their motion to set aside the appellate stay and to
   order enforcement of the settlement agreements, as this court had denied
   the relief requested in the plaintiffs’ motion for review of the denial of
   their motion to terminate the appellate stay.
          Argued May 16—officially released October 4, 2022

                           Procedural History

  Action to recover damages for, inter alia, assault and
battery, and for other relief, brought to the Superior
Court in the judicial district of Hartford and transferred
to the judicial district of Fairfield, where the action
was withdrawn as to the defendant William Trefzger;
thereafter, the plaintiffs withdrew the action in accor-
dance with the parties’ settlement agreements; subse-
quently, the court, Welch, J., denied the plaintiffs’
motions to restore the action to the docket and for
reargument and reconsideration and their amended
motion for reargument and reconsideration, and the
named plaintiff et al. appealed to this court; thereafter,
the trial court failed to adjudicate the motion of the
named plaintiff et al. to enforce the settlement agree-
ments, denied their motion for reconsideration relating
to the disposition of their motion to enforce the settle-
ment agreements, and denied their motion to terminate
the appellate stay, and the named plaintiff et al. filed
an amended appeal. Affirmed.
  Kevin C. Ferry, with whom, on the brief, was Mon-
ique Foley, for the appellants (named plaintiff et al.).
  Wesley W. Horton, with whom were Brendon P. Lev-
esque, and, on the brief, Ryan P. Barry, for the appellee
(named defendant).
                          Opinion

   SUAREZ, J. The plaintiffs John Doe and Bob Doe,1
who had brought an action against the defendant Bruce
Bemer2 that had been withdrawn in accordance with
settlement agreements of the parties, appeal from the
judgment of the trial court denying their motion for an
order restoring the action to the docket (motion to
restore) and from the court’s denials of their motion
for reargument and reconsideration and amended
motion for reargument and reconsideration. The plain-
tiffs also filed an amended appeal challenging the
court’s failure to adjudicate and marking off their
motion to enforce the settlement agreements, its denial
of their motion for reconsideration relating to the dispo-
sition of their motion to enforce the settlement agree-
ments, and the denial of their motion to terminate an
appellate stay. On appeal, the plaintiffs claim that (1)
the denial of their motion to restore constituted harmful
error, (2) the denial of their motion to reconsider the
denial of their motion to restore was clearly erroneous,
(3) the hearing on their motion to restore was inade-
quate and the court improperly failed to hold a hearing
‘‘with testimony from witnesses regarding the enforce-
ability of the agreements’’ in accordance with Audubon
Parking Associates Ltd. Partnership v. Barclay &
Stubbs, Inc., 225 Conn. 804, 626 A.2d 729 (1993) (Audu-
bon), (4) the court did not have the authority to refuse to
rule on the plaintiffs’ motion to enforce the settlement
agreements, and (5) the court improperly refused to
grant their motion to terminate an appellate stay and
to order enforcement of the settlement agreements. We
disagree with the plaintiffs and affirm the judgment of
the court.
  The following facts and procedural history are rele-
vant to our resolution of the plaintiffs’ claims on appeal.
On April 27, 2017, the plaintiffs commenced an action
against the defendant in connection with the defen-
dant’s alleged sexual contact with and exploitation of
the plaintiffs while they were minors. In an amended
complaint, the plaintiffs alleged claims against the
defendant for assault and battery, reckless and wanton
conduct, and intentional infliction of emotional distress.
Their case was one of nine cases against the defendant
that had been consolidated.
   The parties subsequently entered into confidential
settlement agreements. Those agreements contained
similar confidentiality clauses that required the parties
not to ‘‘disclose or cause to be disclosed any of the
terms of [the] [s]ettlement [a]greement, directly or indi-
rectly . . . .’’ Each agreement also contained a clause
titled ‘‘Consent to Reinstate Action to the Docket’’
(waiver provisions). The waiver provisions provided in
relevant part: ‘‘In the event of a default by [the defen-
dant] the parties hereto consent to the reinstatement
of the civil action to the [c]ourt’s [d]ocket solely for
purposes of enforcing this [s]ettlement [a]greement
against the defaulting party and the entry of the [j]udg-
ment under the terms indicated above. The parties
hereby waive any and all objection to the [c]ourt’s con-
tinuing jurisdiction pursuant to [Practice Book] § 17-4
and [General Statutes (Rev. to 2019)] § 52-212a3 and
otherwise waive any objection based upon the four
month limitation otherwise prescribed by the [r]ules of
[p]ractice and the . . . [s]tatutes, solely for the pur-
poses of entry of the stipulated judgment.’’ (Footnote
added.)
   In light of the settlement agreements, on November
15, 2019, the plaintiffs filed a withdrawal of the action,
which indicated that they were withdrawing the action
‘‘as to all defendants without costs to any party.’’ There-
after, on November 20, 2019, the defendant filed a
motion to file documents under seal, which was granted
by the court in an order dated December 9, 2019. That
same day, the court issued the following order: ‘‘As this
case has been reported settled, case flow is directed
to place this case on the settled but not withdrawn list
for May 1, 2020.’’
  On April 27, 2020, after the defendant failed to make a
second payment pursuant to the settlement agreements,
the plaintiffs filed the motion to restore that is the
subject of this appeal, asking the court to restore the
matter to the docket. According to the plaintiffs, the
December 9, 2019 order of the court placing the ‘‘case
on the settled but not withdrawn list’’ rescinded their
prior withdrawal of the action and ‘‘ordered this matter
as still pending, with the matter currently scheduled to
be withdrawn on or about May 1, 2020.’’ (Emphasis
omitted.) The plaintiffs, thus, argued, on the one hand,
that the matter was still pending and, on the other hand,
that it should be restored to the docket.
   The defendant filed an objection to the motion to
restore in which he explained that the second payment
was not made as a result of breaches of the settlement
agreements. Specifically, the defendant claimed that the
plaintiffs’ counsel breached the settlement agreement
pertaining to John Doe by publicizing certain informa-
tion about the agreement on counsel’s website and that
Bob Doe breached his settlement agreement with the
defendant by disclosing the settlement to his real estate
attorney. For that reason, the defendant claimed, his
performance under the settlement agreements was
excused and, thus, he was not in default. The defendant
also argued that, pursuant to § 52-212a, the court lacked
jurisdiction to restore the case to the docket because
the motion to restore was filed more than four months
after the case was withdrawn, and that the court could
not have placed the case on the settled but not with-
drawn docket in December, 2019, when the case already
had been withdrawn in November, 2019. In response
to the defendant’s jurisdictional argument, the plaintiffs
argued that, pursuant to the waiver provisions in the
agreements, the parties expressly had waived the four
month requirement of § 52-212a in the case of a default
by the defendant.
   A remote hearing on the motion to restore and the
objection thereto was held on October 5, 2020. The
court commenced the hearing by asking counsel for
the parties whether, based on the exhibits4 that were
filed, they agreed that there were settlement agree-
ments filed and signed by all parties, to which each
counsel responded in the affirmative. At the hearing
and in their subsequent posttrial motions, the parties
accused each other of having breached the settlement
agreements. The plaintiffs allegedly breached due to
the online publication of information concerning the
settlement of John Doe’s case by his attorney in January,
2020, and because of a disclosure made by Bob Doe to
his real estate attorney. The defendant allegedly
breached as a result of certain documents filed by his
attorney with the court after the settlements had
become effective, including a case flow request filed
on November 9, 2019, which indicated that the matter
had settled.
   In an order dated December 30, 2020, the court ren-
dered judgment denying the plaintiffs’ motion to
restore. After citing case law concerning the finality of
withdrawals, the four month time limitation for filing
motions to restore a case to the docket under § 52-212a,
and the power of a court to vacate or open a judgment
beyond the four month period when the judgment is
obtained by fraud, duress, or mutual mistake, the court
stated: ‘‘The court has carefully reviewed the pleadings,
memoranda, exhibits, and the transcript of the remote
hearing. The court finds that the parties entered into
private mediation and, as a result of the mediation,
agreed to resolve all issues [that] were the subject of this
litigation. The parties executed thorough and extensive
agreements outlining the parties’ rights and obligations.
As a result of the private mediation and the execution
of the agreements, the plaintiffs filed a withdrawal of
the action. The court finds that the defendant’s motion
to seal [the] file shortly after the withdrawal or the
court’s order dated December 9, 2019, did not restore
the case to the court’s docket. ‘‘‘[T]he motion to restore
a case to the docket is the vehicle to open a withdrawal
. . . .’’’ Law Offices of Frank N. Peluso, P.C. v. Cotrone,
178 Conn. App. 415, 421, 175 A.3d 613 (2017). As to the
plaintiffs’ motion to restore, the parties have argued
extensively that the parties entered into certain agree-
ments. The plaintiffs and the defendant each claim that
the other has materially breached the agreement[s] in
various ways. Each party claims a breach of contract.’’
The court concluded that it had not been provided with
a legal basis on which it could restore the case to
the docket.
  On January 19, 2021, the plaintiffs filed a motion for
reargument and reconsideration of the denial of their
motion to restore, claiming that the court misappre-
hended the pertinent facts and overlooked principles
of law in denying the motion to restore. On that same
day, the plaintiffs also filed a motion to enforce the
settlement agreements and for the court to render judg-
ment in accordance with the terms of those agreements.
   The plaintiffs’ January 19, 2021 motion for reargu-
ment and reconsideration of the denial of the motion
to restore was denied by the court without explanation
by an order dated February 16, 2021. Prior to that ruling,
the plaintiffs had filed an amended motion for reargu-
ment and reconsideration to correct a scrivener’s error
in their first motion for reargument and reconsidera-
tion. In an order dated February 22, 2021, the court
addressed the second motion, stating: ‘‘The motion for
reargument/reconsideration was denied on [February
16, 2021]. See [prior] order . . . .’’ Thereafter, on Feb-
ruary 25, 2021, the plaintiffs filed an appeal with this
court challenging the denial of their motion to restore,
as well as the denials of their motions for reargument
and reconsideration.
   The trial court subsequently issued two orders related
to the plaintiffs’ motion to enforce the settlement agree-
ments. In an order dated March 2, 2021, the court stated:
‘‘The court has been advised that an appeal has been
filed in this matter. . . . Accordingly, the motion which
was marked take the papers on [February 1, 2021] is
marked off.’’ In an order dated March 15, 2021, the court
stated: ‘‘The plaintiff[s] marked the motion for [an]
order [to enforce the settlement agreements] . . .
‘take papers’ on the March 12, 2021 short calendar. . . .
Pursuant to Practice Book § 61-11, ‘[i]f an appeal is
filed, such proceedings shall be stayed until the final
determination of the cause.’ ’’ On March 5, 2021, the
plaintiffs also filed a motion for reconsideration of the
court’s order marking off their motion to enforce the
settlement agreements and failing to adjudicate the
motion, which the court denied in a similar order
explaining that the proceedings had been stayed in light
of the pending appeal. Thereafter, on March 23, 2021,
the plaintiffs filed a motion for termination of the appel-
late stay, which the court denied. On April 5, 2021, they
filed an amended appeal challenging the court’s failure
to adjudicate their motion for an order to enforce the
settlement agreements, their motion for reconsidera-
tion thereof, and the court’s denial of their motion to
terminate the appellate stay. Additional facts and proce-
dural history will be set forth as necessary.
                             I
  The plaintiffs’ first claim on appeal concerns the
court’s denial of their motion to restore the case to the
docket. Specifically, the plaintiffs claim that the denial
of their motion to restore constituted harmful error,
and they raise a number of arguments in support of
that claim. Before we reach the merits of those argu-
ments, we first set forth our standard of review of the
trial court’s denial of the motion to restore and general
principles governing such motions.
   ‘‘This court has stated previously that [t]he question
of whether a case should be restored to the docket is
one of judicial discretion5 . . . therefore, we review a
court’s denial of a motion to restore a case to the docket
for abuse of that discretion. . . . Discretion means a
legal discretion, to be exercised in conformity with the
spirit of the law and in a manner to subserve and not
to impede or defeat the ends of substantial justice. . . .
Inherent in the concept of judicial discretion is the
idea of choice and a determination between competing
considerations. . . . A court’s discretion must be
informed by the policies that the relevant statute is
intended to advance. . . . When reviewing claims
under an abuse of discretion standard, the unquestioned
rule is that great weight is due to the action of the trial
court. . . . Under that standard, we must make every
reasonable presumption in favor of upholding the trial
court’s ruling, and only upset it for a manifest abuse
of discretion. . . . [Our] review of such rulings is lim-
ited to the questions of whether the trial court correctly
applied the law and reasonably could have reached
the conclusion that it did.’’ (Citations omitted; footnote
added; internal quotation marks omitted.) Palumbo v.
Barbadimos, 163 Conn. App. 100, 110–11, 134 A.3d
696 (2016).
   ‘‘The right of a plaintiff to withdraw his action before
a hearing on the merits, as allowed by [General Statutes]
§ 52-80, is absolute and unconditional. Under [the] law,
the effect of a withdrawal, so far as the pendency of
the action is concerned, is strictly analogous to that
presented after the rendition of a final judgment or the
erasure of the case from the docket. . . . The court
unless [the action] is restored to the docket cannot
proceed with it further . . . . [I]f the parties should
stipulate that despite the withdrawal the case should
continue on the docket, or if it should be restored on
motion of the plaintiff and the defendant should there-
after expressly or by implication waive any claim of
lack of jurisdiction, the court could properly proceed
with it.’’ (Citation omitted; internal quotation marks
omitted.) Daigneault v. Consolidated Controls Corp./
Eaton Corp., 89 Conn. App. 712, 714–15, 875 A.2d 46,
cert. denied, 276 Conn. 913, 888 A.2d 83 (2005), cert.
denied, 546 U.S. 1217, 126 S. Ct. 1434, 164 L. Ed. 2d
137 (2006).
   A ‘‘motion to restore a case to the docket is the
vehicle to open a withdrawal, while the motion to open
is the vehicle to open judgments.’’ (Internal quotation
marks omitted.) Law Offices of Frank N. Peluso, P.C.
v. Cotrone, supra, 178 Conn. App. 421. Pursuant to § 52-
212a, a civil judgment may be opened or set aside only
within four months of the date of the judgment, unless
the parties waive the four month provision. That statute
‘‘is applicable not only to the opening of a case that
has proceeded to judgment but also to the restoration
of a withdrawn case. . . . Accordingly, a motion to
restore a withdrawn case is seasonable only if it is
filed within four months of the withdrawal.’’ (Citation
omitted; internal quotation marks omitted.) Id., 422. ‘‘It
is [also] well established that [a] judgment rendered
may be opened after the four month limitation . . . if
it is shown that the judgment was obtained by fraud,
in the absence of actual consent, or because of mutual
mistake. . . . [Because] [t]his court has concluded that
withdrawals are analogous to final judgments . . .
§ 52-212a and its exceptions for fraud, lack of actual
consent and mutual mistake apply to restoring cases
to the docket as well as to opening final judgments.’’
(Citations omitted; internal quotation marks omitted.)
Davis v. Hebert, 105 Conn. App. 736, 740, 939 A.2d
625 (2008).
   With these principles in mind, we turn to the court’s
decision denying the plaintiffs’ motion to restore. In its
decision, the court thoroughly outlined the arguments
raised by the parties in relation to the motion to restore,
including the plaintiffs’ claim that the parties explicitly
had ‘‘agreed to reserve the court’s jurisdiction past the
usual four month period in case of a default by the
defendant.’’ The court stated that it ‘‘carefully reviewed
the pleadings, memoranda, exhibits, and the transcript
of the remote hearing,’’ at which the plaintiffs also
argued that the defendant had engaged in fraudulent
conduct following the settlements. After explaining the
procedural posture of the case, including the private
mediation entered into by the parties, the thorough and
extensive settlement agreements executed by them, and
the plaintiffs’ withdrawal of the action, the court found
that, with respect to the motion to restore, ‘‘[t]he plain-
tiffs and the defendant each claim[ed] that the other
[had] materially breached the agreement[s] in numer-
ous ways.’’ It concluded that it had not been provided
with a legal basis on which to restore the case to the
docket and denied the motion to restore.
   Affording every reasonable presumption in favor of
upholding the court’s ruling, we cannot conclude that
the court abused its discretion in denying the plaintiffs’
motion to restore. We first note that the basis for the
court’s ruling is ambiguous. The court set forth the
relevant law concerning withdrawals and motions to
restore, including the four month period under § 52-
212a in which a motion to restore must be filed to be
seasonable, the fact that restoring a case to the docket
is a matter of judicial discretion, and the court’s power
to open any judgment after the four month period that
has been obtained by fraud, duress, or mutual mistake.
Thereafter, the court concluded that it had not been
provided with a basis on which to open the judgment.
It is not entirely clear from that statement whether the
court found that it did not have the power to grant the
untimely motion to restore because the plaintiffs had
failed to demonstrate fraud6 by the defendant or
whether the court simply exercised its discretion in
denying the motion because it determined that the mat-
ter was not amenable to summary disposition and
should be adjudicated in a breach of contract action.
   ‘‘As a general matter, it is incumbent on the appellant
to provide an adequate record for review. See Practice
Book § 61-10; Gladstone, Schwartz, Baroff & Blum v.
Hovhannissian, 53 Conn. App. 122, 127, 728 A.2d 1140
(1999). To the extent that the court’s decision is ambigu-
ous . . . it was [the appellant’s] responsibility to seek
to have it clarified.’’ (Internal quotation marks omitted.)
DiRienzo Mechanical Contractors, Inc. v. Salce Con-
tracting Associates, Inc., 122 Conn. App. 163, 169, 998
A.2d 820, cert. denied, 298 Conn. 910, 4 A.3d 831 (2010).
‘‘[O]ur appellate courts often have recited, in a variety
of contexts, that, in the face of an ambiguous or incom-
plete record, we will presume, in the absence of an
articulation, a trial court acted correctly, meaning that
it undertook a proper analysis of the law and made
whatever findings of the facts were necessary. See, e.g.,
Bell Food Services, Inc. v. Sherbacow, 217 Conn. 476,
482, 586 A.2d 1157 (1991) ([if] an appellant has failed
to avail himself of the full panoply of articulation and
review procedures, and absent some indication to the
contrary, we ordinarily read a record to support, rather
than to contradict, a trial court’s judgment).’’ (Emphasis
in original; internal quotation marks omitted.) Zaniew-
ski v. Zaniewski, 190 Conn. App. 386, 396–97, 210 A.3d
620 (2019). In the present case, the plaintiffs did not
seek an articulation of the court’s decision. Thus, in
the absence of a motion for articulation, we assume
that the court acted properly. See Fitzgerald v. Fitzger-
ald, 61 Conn. App. 162, 164, 763 A.2d 669 (2000).7
   The plaintiffs’ primary argument8 challenging the
court’s denial of their motion to restore is that the court
‘‘improperly ignored the clear and unambiguous waiver
of the four month rule contained in the settlement agree-
ments, which enabled it to restore the case to the
docket.’’ That argument fails for two reasons. First, the
court specifically referenced that claim in its decision
denying the motion to restore. Given the court’s finding
that the parties each were claiming breaches of the
settlement agreements, the court reasonably could have
concluded that the plaintiffs failed to demonstrate the
applicability of the waiver provisions in the settlement
agreements when it stated that it had not been provided
with a basis on which to restore the case to the docket.
That is also evident from the fact that the court never
found that the defendant was in default, which is a
necessary predicate for the waiver provisions to apply.
   Moreover, the problem with the plaintiffs’ argument
is that it assumes the applicability of the waiver provi-
sions, namely, that the defendant breached or was in
default of the settlement agreements. The issue of
whether the waiver provisions applied, however, is far
from settled. If, as the defendant claims, the plaintiffs,
through their attorney and through Bob Doe’s communi-
cation with his real estate agent, breached the confiden-
tiality provisions of the agreements and if that occurred
prior to the defendant’s nonpayment and other claimed
breaches of the agreements, the defendant may have
been relieved of his obligations under the agreements.
In turn, if the defendant was not in default, the waiver
provisions of those agreements would not apply to
excuse the plaintiffs’ filing of the motion to restore
beyond the statutory four month period. The court
found that ‘‘[e]ach party claims a breach of contract,’’
and this finding is clearly supported by the record. The
issue of whether the actions of the plaintiffs’ attorney
and Bob Doe violated the confidentiality provisions of
the agreements, which will require a careful examina-
tion of the settlement agreements and a determination
of, inter alia, whether counsel was bound by the confi-
dentiality provision9 of John Doe’s agreement or
whether his actions constituted a violation under an
agency theory, is complex. Accordingly, we cannot con-
clude on the record before us that the court acted in
clear abuse of its discretion in denying the motion to
restore.10 The parties are free to bring a separate action
for breach of contract to address their claims.
                            II
   The plaintiffs next claim that the court improperly
denied their amended motion for reargument and recon-
sideration11 of the denial of their motion to restore. We
disagree.
   We first set forth our standard of review for this
claim. ‘‘[I]n reviewing a court’s ruling on a motion to
open, reargue, vacate or reconsider, we ask only
whether the court acted unreasonably or in clear abuse
of its discretion. . . . When reviewing a decision for
an abuse of discretion, every reasonable presumption
should be given in favor of its correctness. . . . As
with any discretionary action of the trial court . . . the
ultimate [question for appellate review] is whether the
trial court could have reasonably concluded as it did.’’
(Internal quotation marks omitted.) First Niagara
Bank, N.A. v. Pouncey, 204 Conn. App. 433, 440, 253
A.3d 524 (2021); see also footnote 6 of this opinion.
  The court summarily denied the plaintiffs’ amended
motion for reargument and reconsideration,12 and the
plaintiffs did not seek an articulation of the basis of
the court’s decision. The plaintiffs argue that the court
overlooked and ignored the language of the waiver pro-
visions in the settlement agreements. We are not per-
suaded.
   In its decision denying the motion to restore, the
court specifically referenced the plaintiffs’ argument
regarding the applicability of the waiver provisions in
the case of a default by the defendant, found that the
plaintiffs and the defendant each were claiming
breaches of the settlement agreements by the other,
and concluded that it had not been provided with a
basis on which to restore the case to the docket. On
the basis of its findings, the court reasonably could
have rejected the plaintiffs’ argument that the waiver
provisions applied, especially when each side was
claiming a breach by the other and the court had been
presented with conflicting evidence and arguments on
that issue. In light of our determination that the court
properly denied the plaintiffs’ motion to restore, the
court did not abuse its discretion in denying the plain-
tiffs’ amended motion to reargue and reconsider that
decision. See LendingHome Marketplace, LLC v. Tradi-
tions Oil Group, LLC, 209 Conn. App. 862, 873, 269
A.3d 195 (2022) (‘‘[b]ecause there was no error in the
court’s ruling [denying a motion to open], we also con-
clude that the court did not abuse its discretion in
denying the defendant’s motion to reargue/recon-
sider’’).
                            III
   The plaintiffs’ next claim is that the court improperly
failed to hold a hearing in accordance with Audubon.
We conclude that Audubon is not applicable to the facts
of this case.
   We first set forth our standard of review for this
claim. ‘‘Whether Audubon applies is a pure question of
law to which we apply plenary review. See Gershon v.
Back, 201 Conn. App. 225, 244, 242 A.3d 481 (2020)
(‘[t]he plenary standard of review applies to questions
of law’), cert. granted, 337 Conn. 901, 252 A.3d 364
(2021); Matos v. Ortiz, [166 Conn. App. 775, 791, 144
A.3d 425 (2016)] (explaining that whether Audubon
applies is ‘a pure question of law’).’’ Kinity v. US Banc-
orp, 212 Conn. App. 791, 815, 277 A.3d 200 (2022).
   In their appellate brief, the plaintiffs argue that they
were present at the hearing on October 5, 2020, and
ready to provide ‘‘testimony13 regarding the agreements
and the nature and extent of the claimed breaches’’ but
that the court improperly failed or refused ‘‘to hold
a hearing to address the sum and substance of the
agreements and their enforceability. . . . [T]he court
only addressed the first part of Audubon. Specifically,
the court, in its written decision, acknowledges that
the parties unequivocally agree that there was an agree-
ment . . . and that the terms were clear and unambigu-
ous . . . but it never addresse[d] the second part rela-
tive to the enforceability of the agreement. Under
Audubon, the court should have held a hearing, with
testimony and evidence to address the enforceability
of the agreement[s]. In this case, the trial court indicated
that it was taking the papers on [the] plaintiffs’ motion
to restore the case to the docket.’’ (Footnote added.)
They expand on this argument further in their appellate
reply brief, stating: ‘‘Nowhere in Audubon does it stand
for the proposition . . . that ‘where there are other
breach claims being made by both sides’ . . . the case
cannot be restored to the docket or summary enforce-
ment [cannot] take place. . . . Here, the trial court
noted that each party claimed that the other party
breached the terms. As such . . . the parties in this
case were entitled not only to an Audubon hearing, but
restoration to the docket as well as summary enforce-
ment.’’ The plaintiffs are mistaken in their assertion
that Audubon applies to the restoration of a case to
the docket.
   This court recently addressed the purpose of an
Audubon hearing in Kinity v. US Bancorp, supra, 212
Conn. App. 791, stating: ‘‘In Audubon, our Supreme
Court shaped a procedure by which a trial court could
summarily enforce a settlement agreement to settle liti-
gation. . . . The court held that ‘a trial court may sum-
marily enforce a settlement agreement within the frame-
work of the original lawsuit as a matter of law when
the parties do not dispute the terms of the agreement.’ ’’
(Citation omitted; emphasis omitted.) Id., 815; see also
Reiner v. Reiner, 190 Conn. App. 268, 270 n.3, 210 A.3d
668 (2019) (‘‘[a] hearing pursuant to Audubon . . . is
conducted to decide whether the terms of a settlement
agreement are sufficiently clear and unambiguous so as
to be enforceable as a matter of law’’ (citation omitted;
internal quotation marks omitted)). In Reiner v. Reiner,
supra, 268, we further stated: ‘‘A trial court has the
inherent power to enforce summarily a settlement
agreement as a matter of law when the terms of the
agreement are clear and unambiguous. . . . Agree-
ments that end lawsuits are contracts, sometimes
enforceable in a subsequent suit, but in many situations
enforceable by entry of a judgment in the original suit.
. . . Summary enforcement is not only essential to the
efficient use of judicial resources, but also preserves
the integrity of settlement as a meaningful way to
resolve legal disputes. When parties agree to settle a
case, they are effectively contracting for the right to
avoid a trial. . . . Nevertheless, the right to enforce
summarily a settlement agreement is not unbounded.
The key element with regard to the settlement agree-
ment in Audubon . . . [was] that there [was] no factual
dispute as to the terms of the accord. Generally, [a]
trial court has the inherent power to enforce summarily
a settlement agreement as a matter of law [only] when
the terms of the agreement are clear and unambiguous
. . . and when the parties do not dispute the terms of
the agreement.’’14 (Citations omitted; internal quotation
marks omitted.) Id., 276–77. An Audubon hearing typi-
cally follows a party’s filing of a motion to enforce a
settlement agreement, and the hearing is conducted to
determine whether the agreement is sufficiently clear
and unambiguous to be summarily enforced. See id.,
273.
   In Audubon, after the parties had reached a settle-
ment agreement and the action had been withdrawn, the
defendant failed to abide by the terms of the agreement,
which prompted the plaintiff to seek to restore the case
to the docket by filing a timely motion to open. Audubon
Parking Associates Ltd. Partnership v. Barclay &
Stubbs, Inc., supra, 225 Conn. 806–807. The trial court
granted the motion to open and ordered jury selection
to begin on a subsequent date. Id., 807. Thereafter, the
plaintiff filed a motion for judgment in accordance with
and enforcement of the settlement agreement, and the
court, following a hearing, rendered judgment against
the defendants in accordance with the settlement agree-
ment. Id. Likewise, in Reiner, the plaintiff withdrew his
action after the parties reached a settlement agreement.
Reiner v. Reiner, supra, 190 Conn. App. 273. Subse-
quently, the plaintiff filed a timely motion to restore
the case to the docket, which was granted, and the
defendant filed a motion to enforce the settlement
agreement. Id. Following an Audubon hearing, the court
denied the defendant’s motion to enforce the agree-
ment, concluding that ‘‘the agreement was clear and
unambiguous in conformance with the plaintiff’s inter-
pretation.’’ Id., 275. On appeal, this court reversed the
judgment of the trial court on the ground that the agree-
ment could not be enforced summarily because it was
not clear and unambiguous. Id., 283–84.
   The key difference between Reiner and the present
case is that, in Reiner, the action had been restored to
the docket within the four month period of § 52-212a
prior to when an Audubon hearing was held. That is,
there was a pending case on the docket in which an
Audubon hearing could be held. Similarly, in Audubon,
the action had been timely restored to the docket before
the court summarily enforced the settlement agree-
ment. Audubon Parking Associates Ltd. Partnership
v. Barclay & Stubbs, Inc., supra, 225 Conn. 807. In the
present case, the court denied the plaintiffs’ motion to
restore, which we already have determined was not
an abuse of discretion. The issue before the court in
deciding whether to grant or to deny the motion to
restore was whether the matter could or should be
restored to the docket, not whether the terms of the
settlement agreements were ‘‘sufficiently clear and
unambiguous so as to be enforceable as a matter of
law.’’ (Internal quotation marks omitted.) Reiner v.
Reiner, supra, 190 Conn. App. 270 n.3. Because the
issue in an Audubon hearing—the enforceability of a
settlement agreement— is entirely separate from and
unrelated to the restoration of a case to the docket,
the court’s failure to conduct an Audubon hearing in
relation to the plaintiffs’ motion to restore and to make
findings regarding the enforceability of the settlement
agreements was not improper.
  Moreover, as we have stated previously in this opin-
ion, unless an action has been restored to the docket,
a court cannot proceed with it further. See Palumbo v.
Barbadimos, supra, 163 Conn. App. 111; see also Law
Offices of Frank N. Peluso, P.C. v. Cotrone, supra, 178
Conn. App. 421 (effect of withdrawal of action is analo-
gous to erasure of case from docket). To the extent
that the plaintiffs’ claim regarding an Audubon hearing
relates to their motion to enforce the settlement agree-
ments, the court could not have conducted a hearing
on a matter that had been erased from the docket, let
alone decide whether the agreement was sufficiently
clear and unambiguous to be summarily enforced. See
part IV of this opinion.
  The plaintiffs’ claim regarding an Audubon hearing,
therefore, fails.
                           IV
   The plaintiffs’ next claim is that the court did not
have the authority to refuse to rule on their motion to
enforce the settlement agreements. The outcome of this
claim is dictated by our resolution of the claim in part
III of this opinion.
   The following additional facts are relevant to this
claim. After the plaintiffs filed a motion to enforce the
settlement agreements but before the motion was
decided, the plaintiffs filed an appeal challenging the
denial of their motion to restore. Thereafter, the court
issued two orders related to the plaintiffs’ motion to
enforce the settlement agreements. In an order dated
March 2, 2021, the court stated: ‘‘The court has been
advised that an appeal has been filed in this matter.
. . . Accordingly, the motion which was marked take
the papers on [February 1, 2021] is marked off.’’ In
an order dated March 15, 2021, the court stated: ‘‘The
plaintiff[s] marked the motion for [an] order [to enforce
the settlement agreements] . . . ‘take papers’ on the
March 12, 2021 short calendar. . . . Pursuant to Prac-
tice Book § 61-11, ‘[i]f an appeal is filed, such proceed-
ings shall be stayed until the final determination of the
cause.’ ’’
  On March 5, 2021, the plaintiffs filed a motion for
reconsideration of the court’s order marking off their
motion to enforce the settlement agreements and failing
to adjudicate the motion, which the court denied in a
similar order explaining that the proceedings had been
stayed in light of the pending appeal. On appeal, the
plaintiffs argue that it was improper for the court not
to adjudicate their motion to enforce the settlement
agreements. We agree with the court’s action but for a
reason different from the one on which the court relied.
See Florian v. Lenge, 91 Conn. App. 268, 281, 880 A.2d
985 (2005) (‘‘[i]t is axiomatic that [w]e may affirm a
proper result of the trial court for a different reason’’
(internal quotation marks omitted)). Because the case
had not been restored to the docket, there was no pend-
ing matter in which the plaintiffs properly could file a
motion to enforce the settlement agreements. For these
reasons, the plaintiffs’ claim fails.
                                        V
  The plaintiffs’ last claim is that the court improperly
denied their motion to set aside the appellate stay and
to order enforcement of the settlement agreements. We
decline to review this claim.
   After the court denied the plaintiffs’ motion for recon-
sideration of the court’s order marking off their motion
to enforce the settlement agreements and failing to
adjudicate the motion, the plaintiffs filed a motion to
terminate the appellate stay for the purpose of permit-
ting the court to adjudicate their motion to enforce
the settlement agreements. After the court denied the
motion to terminate the appellate stay, the plaintiffs
filed a motion for review with this court, which granted
review but denied the relief requested therein.
   Pursuant to Practice Book § 61-14, ‘‘[t]he sole remedy
of any party desiring the court to review an order con-
cerning a stay of execution shall be by motion for review
under Section 66-6.’’ ‘‘Issues regarding a stay of execu-
tion cannot be raised on direct appeal.’’ (Internal quota-
tion marks omitted.) Santoro v. Santoro, 33 Conn. App.
839, 841, 639 A.2d 1044 (1994); see also East Hartford
Housing Authority v. Morales, 67 Conn. App. 139, 140,
786 A.2d 1134 (2001). Although the plaintiffs filed a
motion for review of the denial of their motion to termi-
nate the appellate stay, this court denied the relief
requested therein. The plaintiffs cannot now challenge
that ruling on appeal. Accordingly, we decline to review
this claim. See Santoro v. Santoro, supra, 841–42 (dis-
missing amended appeal taken from granting of motion
to terminate stay when appellant had filed motion for
review of stay order, which this court denied as to relief
requested).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Adam Doe also was a plaintiff at trial but is not involved in this appeal.
In this opinion, we refer to John Doe and Bob Doe collectively as the
plaintiffs or individually by the pseudonyms designated in the amended
complaint and as ordered by the court. See Practice Book § 11-20A (h).
  2
    William Trefzger also was named as a defendant, but the action subse-
quently was withdrawn as against him. Therefore, our references in this
opinion to the defendant are to Bemer.
  3
    Our references in this opinion to § 52-212a are to the 2019 revision of
the statute.
  4
    The settlement agreements entered into by the parties were admitted
as exhibits at the hearing.
  5
    In their brief, the plaintiffs cite this principle—that the question of restor-
ing a case to the docket is one of judicial discretion—but then cite the
clearly erroneous and plenary standards of review and argue that, because
no findings of fact were made by the trial court, our review of the court’s
denial of their motion to restore is plenary. The plaintiffs are incorrect in
this assertion, as it is well established that an abuse of discretion standard
applies to a trial court’s decision granting or denying a motion to restore.
See Palumbo v. Barbadimos, 163 Conn. App. 100, 110, 134 A.3d 696 (2016);
Banziruk v. Banziruk, 154 Conn. App. 605, 611, 109 A.3d 494 (2015); Travel-
ers Property Casualty Co. of America v. Twine, 120 Conn. App. 823, 826,
993 A.2d 470 (2010); Chartouni v. DeJesus, 107 Conn. App. 127, 128, 944
A.2d 393, cert. denied, 288 Conn. 902, 952 A.2d 809 (2008).
   6
     In their appellate brief, the plaintiffs argue that ‘‘[t]he defendant’s fraudu-
lent tactics . . . afforded the trial court the ability to restore the case to
the docket.’’ In their motion to restore, the plaintiffs did not seek to restore
the case to the docket on the basis of fraud, nor did they raise the issue of
fraud in their posthearing memorandum. At the October 5, 2020 hearing,
the plaintiffs’ counsel made one reference to fraud, arguing, in a conclusory
fashion, that the conduct of the defendant in asking the plaintiffs to consent
to the release of a prejudgment remedy ‘‘securing . . . payment [to the
plaintiffs] knowing that they weren’t going to pay [the plaintiffs]’’ constituted
fraud. In its decision denying the motion to restore, the court did not address
the issue of fraud beyond noting the general rule that a judgment may be
opened beyond the four month period when it is obtained by fraud, duress,
or mutual mistake.
   One of the grounds raised by the plaintiffs in their motion for reargument
and reconsideration was that the court had failed to address the issue of
fraud in its decision. On the basis of the limited record before us, it is not
clear that the plaintiffs placed the issue of fraud squarely before the court.
Inasmuch as the plaintiffs raised the issue distinctly in the motion for reargu-
ment and reconsideration, we observe that the purpose of such a motion
is not to assert newly raised claims. ‘‘Motions for reargument and motions
for reconsideration are nearly identical in purpose. [T]he purpose of a reargu-
ment is . . . to demonstrate to the court that there is some decision or
some principle of law which would have a controlling effect, and which has
been overlooked, or that there has been a misapprehension of facts. . . .
A reconsideration implies reexamination and possibly a different decision
by the [court] which initially decided it. . . . [A] reconsideration hearing
involves consideration of the trial evidence in light of outside factors such
as new law, a miscalculation or a misapplication of the law. . . . [Reargu-
ment] also may be used to address alleged inconsistencies in the trial court’s
memorandum of decision as well as claims of law that the [movant] claimed
were not addressed by the court. . . . [A] motion to reargue [however] is
not to be used as an opportunity to have a second bite of the apple or to
present additional cases or briefs which could have been presented at the
time of the original argument.’’ (Citation omitted; footnote omitted; internal
quotation marks omitted.) Antonio A. v. Commissioner of Correction, 205
Conn. App. 46, 74–75, 256 A.3d 684, cert. denied, 339 Conn. 909, 261 A.3d
744 (2021). In light of the foregoing, we cannot say that the court abused
its discretion by failing to conclude that the motion to restore should be
granted because of any allegedly fraudulent conduct of the defendant.
   7
     Similarly, in Stamford v. Ten Rugby Street, LLC, 164 Conn. App. 49, 55
n.5, 137 A.3d 781, cert. denied, 321 Conn. 923, 138 A.3d 284 (2016), this
court held: ‘‘Pursuant to Practice Book § 61-10 (b), ‘this court will not decline
to review a claim on appeal solely on the basis of a party’s failure to seek
an articulation.’ . . . This court has previously stated that this section does
not absolve a defendant of that defendant’s duty to preserve the record or
prevent the court from declining to review a claim where the record is
inadequate for reasons other than the failure to seek an articulation. . . .
As we stated in Gordon v. Gordon, 148 Conn. App. 59, 67–68, 84 A.3d 923
(2014), ‘[t]he record contains no findings by the court with regard to the
defendant’s claim. . . . Cognizant that we must make every reasonable
presumption in favor of the correctness of the court’s decision . . . we are
left to conclude on the basis of our review of the limited record provided
that the court acted reasonably . . . .’ ’’ (Citations omitted.)
   8
     The plaintiffs also argue that the present case is akin to Rosado v.
Bridgeport Roman Catholic Diocesan Corp., 276 Conn. 168, 192, 884 A.2d
981 (2005), in which our Supreme Court addressed the question of whether
this court ‘‘properly conclude[d] that the four month limitation period of
§ 52-212a deprived the trial court of the authority to restore the withdrawn
cases to the docket . . . ?’’ In concluding that the trial court had such
authority under the circumstances of that case, our Supreme Court stated:
‘‘We conclude that § 52-212a did not preclude the trial court from restoring
the withdrawn cases to the docket because the court had continuing jurisdic-
tion over those cases for the limited purpose of adjudicating [a] claim
regarding . . . sealed documents.’’ Id., 211. In making its decision, the court
relied, in part, on the well settled rule ‘‘that a trial court retains the power
to modify or lift a protective order that it has entered.’’ (Internal quotation
marks omitted.) Id., 214. As the court explained: ‘‘Because protective orders
operate like injunctions and have the same purpose and effect, and because
courts have inherent power to revisit protective orders or injunctions when
a change in circumstances or pertinent law makes it equitable to do so, we
see no reason why a protective order that remains in effect more than four
months after judgment or withdrawal should be treated any differently, for
purposes of § 52-212a, than an injunction that survives that four month
period. We conclude, therefore, that, just as a court has continuing jurisdic-
tion to vacate or to modify an injunction after the four month limitation
period of § 52-212a has expired, so, too, does a court have continuing jurisdic-
tion to vacate or to modify a protective order after the expiration of that
limitation period.’’ Id., 215–16. Rosado is clearly distinguishable from the
present case, which does not involve an injunction, protective order, or
other order that is equitable in nature. Moreover, the continuing jurisdiction
of the trial court in Rosado was for the limited purpose of adjudicating a
certain claim. Although the plaintiffs in the present case claim that the trial
court had continuing jurisdiction because a prejudgment remedy was still
in effect, that does not translate into authority to adjudicate any claim
related to the settlement agreements. We, therefore, reject the plaintiffs’
attempt to analogize the present case to Rosado.
   9
     The issue of whether the plaintiffs’ counsel was bound by John Doe’s
settlement agreement with the defendant stems from the fact that the plain-
tiffs’ attorney had signed the agreement. Above his signature line it reads,
‘‘Approved as to Form and Agreed as to Paragraph 9.’’ Paragraph 9 of
the agreement provides in relevant part that, by executing the settlement
agreement, the plaintiffs’ counsel represented that there were ‘‘no other
persons or entities having any interest in the [s]ettlement amount.’’ At the
October 5, 2020 hearing, the defendant’s counsel argued that the online
posting by the plaintiffs’ counsel constituted a breach because counsel ‘‘was
bound in his right’’ and as an agent of the plaintiff. The plaintiffs’ counsel
countered that he ‘‘signed as to form and as to paragraph 9 only,’’ and, thus,
that he was not a party to or bound by the agreement, except with respect
to paragraph 9.
   10
      We also find unavailing the plaintiffs’ claim that ‘‘the trial court was
never without jurisdiction . . . .’’ The plaintiffs base that claim on the trial
court’s order of December 9, 2019, placing the case ‘‘on the settled but not
withdrawn list for May 1, 2020.’’ According to the plaintiffs, the court had
continuing jurisdiction until May 1, 2020. We are not persuaded. The trial
court found that the December 9, 2019 order did not restore the case to the
docket, and we agree with that finding, as the action already had been
withdrawn on November 15, 2019, prior to the issuance of that order. See
generally Law Offices of Frank N. Peluso, P.C. v. Cotrone, supra, 178 Conn.
App. 423–24.
   11
      We note that the plaintiffs’ amended motion for reargument and recon-
sideration corrected a scrivener’s error in their original motion for reargu-
ment and reconsideration and was identical to the original motion in all
other material respects. For simplicity, we refer to the amended motion for
reargument and reconsideration in addressing this claim.
   12
      The court also summarily denied their original motion for reargument
and reconsideration.
   13
      Our review of the transcript of the October 5, 2020 hearing demonstrates
that the plaintiffs’ counsel never requested to be able to present testimony
from any witnesses.
   14
      Notably, in the present case, the parties disagree as to whether the
plaintiffs’ counsel is bound by and violated the confidentiality provision of
John Doe’s settlement agreement and as to whether the actions of Bob Doe
violated the confidentiality provision of his settlement agreement with the
defendant.